Title: From Abigail Smith Adams to Thomas Boylston Adams, 12 July 1801
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



My dear Son
Quincy July 12th 1801

I am much delighted to learn that you intend making a visit to the old Mansion. I wish you could have accomplished it so as to have been here by this time, which would have given you an opportunity of being at Commencment, meeting many of your old acquaintance, and visiting the Seat of Science where you received your first Rudiments; I shall look daily for you You will find your Father in his Feilds attending to his Hay makers, and your Mother buisily occupied in the domestic concerns of her Family—I regret that a fortnight of sharp drought has Shorn of many of the Beauties we had in rich luxurence. The verdure of the Grass is become a brown—The flowers hang their heads, droop and fade, whilst the vegetable world languishes—Yet still we have a pure air; The crops of Hay have been abundant upon this spot where 8 years ago, we cutt scarcly six Tons, we now have thirty; “We are here among the vast and noble Scenes of nature, where we walk in the light and open ways of the devine bounty, and where our Senses are feasted with the clear and genuine taste of their objects.”
“who that has reason and his smell
would not among Roses and Jasmin dwell,
Rather than all his Spirits choak
with exhalations of dirt and smoke;
And all th’uncleanness which does drown
In pestiletial clouds a populous town.”
At this Season it is best to take the packet by way of Providence. Sally came so, and was in Boston in two days—
Dr. Welch has a Letter from his son of 12 of May, in which he Says he shall leave Berlin in a few days, but that mr Adams will be obliged to remain some time longer.; He has calld his Son George Washington. This I think was ill judged. I feel that it was wrong; Children do not know how much their parents are gratified by the continuation of their Name in their Grandchildren. I was not myself Sensible  of it, and neither of my own Children bear the names of their Grandparents by the Maternal Side, Yet I now recollect, when you was named, that your Grandfather appeard hurt by it.
I am sure your Brother had not any intention of wounding the feelings of his Father, but I see he has done it—Had he calld him Joshua, he would not have taken it amiss—
I have received mr Ingersolls play: It is better executed than I believed him capable of performing; as a youthfull Specimin of Genius, it has merit, I presume William Shaw has sent you mr Paines oration upon July the 4th. I think you will be pleased with it,
I am my dear Thomas /  affectionatly /  Your Mother
A A